Earl Warren: Pacific Gas and Electric Company versus Sierra Power Company, Number 51 and 53.
Howard E. Wahrenbrock: May it please the Court. In this case, we have the same question under generally identical rate provisions of the Federal Power Act. Except that here, the increase which was proposed, filed was suspended by the Federal Power Commission for a period of five months and thereafter provisions made for the refund of any difference there might ultimately be determined to be. And here also, the hearing was completed and the increased rate was found reasonable. The Commission's proceedings terminated, leaving the increased rate in effect. Pacific Gas and Electric Company, a large utility in the northern central part of California and in the vicinity of San Francisco is a public utility within the meaning of the that term as used in the Federal Power Act and generally subject to regulation under the Federal Power Act, and has on file with the Federal Power Commission its rates for the sale and wholesale of electric energy in interstate commerce. Sierra, which is a public utility serving the eastern part of California in the vicinity of Lake Tahoe and the western part of Nevada in the vicinity of Carson City and Reno, has a few small hydroelectric plants of its own but purchases, most of its power requirements from Pacific Gas and Electric. Pacific Gas and Electric maintains three long high tension transmission lines parallel to each other from its interconnected transmission system in California leading up into the Sierras through the Donner Pass, to the point known as summit where the lines continue under the ownership of Sierra Pacific Power Company to its territory. The sale of energy here is made under a contract that was negotiated in 1948 for a period of 15 years. Under that contract, Pacific Gas and Electric was obligated to build the third of this now existing transmission lines and was also obligated when the load reached the point where it had to have more transmission capacity to build a fourth transmission line, which I believe the record does not show but which is or has been recently completed or will soon be completed. And the contract will run 15 years from the termination of that -- that 15 years after the completion of that line. The rate was increased as we view it by Pacific Gas and Electric, filing a new rate with the Federal Power Commission corresponding roughly to the increases which it had already put into effect or was in the process of putting into effect for its intrastate customers in California. The increase filed with the Federal Power Commission was supported as all increases filed with the commissioner required to be supported with what has been referred to and is properly referred to as a prima facie rate case. The Commission's rules require that -- that not merely the new schedule but a cost of rendering the service, a study of the cost of rendering the service shall be filed. That study to be based on the company's book figures. Its figures of its actual operations as kept under the Commission's uniform system of accounts and I might point out that that is the system of accounts under which the Commission has eliminated something like a billion and a half -- a billion and a half dollars of water inflation from the accounts of these electric companies. Under those -- under that regulated system, their accounts are now kept and this cost of service study must be based on book figures. Where any adjustments are made in book figures, the Commission's rules require that they be fully explained and justified in the filing that it submitted. The filing must also include a comparison of revenues under the old rate with revenues under the new rate for a test period of 12 months. During the 60-day period which elapsed after these rates were filed and before they were to go into effect, the Commission invited comments from the California Commission, that's -- the Nevada Commission and the customer company, the Sierra Pacific Power Company, and its staff scrutinized the data which had been submitted. Following the receipt of responses to its invitations and the study, the Commission set a hearing on the proposed rate increased, as increased and suspended the operation, the effective date of that rate increase for five months. Sierra had requested here as Mobile did in the other case that the Commission reject the filing by a petition filed for that purpose. The Commission denied that petition without prejudice in this case to the renewal of the objection at the hearing and Sierra did renew the objection at the hearing. The hearing was not completed within the five months and at the expiration of the five months period, the Commission ordered that Pacific Gas and Electric keep a special account of the difference if any between the charges at the old rate and the -- the charges at the rate it was collecting. And any amount which the Commission might subsequently find to be the difference between that and a reasonable rate and if -- and keep it subject to refund to Sierra. The hearing was held pursuant to the provisions of Section 5 (e) -- 206 (e) which corresponds to 5 (e) of the Gas Act.
Hugo L. Black: (Inaudible)
Howard E. Wahrenbrock: The hearing was held pursuant to 205 (e) and that is printed in the -- the appendix to our brief on page 39 I believe it is. That -- at that -- under that Section on page 40 of our -- our briefs.
William O. Douglas: The same as (Inaudible)
Howard E. Wahrenbrock: Almost identical except for there's -- there's no prohibition on suspension but otherwise it's substantially the same. And under that, at this hearing, the burden is on the proponent of the increased rate. The burden of proof is on it to justify it. PG&E sought to carry that burden at this hearing and it also undertook to show in response to special questions addressed to it by the Commission how the rate of return it would earn under the new rate compared with what might have reasonably been foreseen at the time the contract was first entered into in 1948. At the end of the hearing, the Commission found a new rate reasonable, terminated its proceeding and let the increased rate to go into effect. The Court of Appeals for the District of Columbia Circuit, relying largely on the Mobile decision by the Third Circuit which had preceded, reversed the Commission's order. Now, this is -- this action has been referred to by our opponents as a unilateral -- a unilateral action by one party and I submit that it is no more in view of the statutory proceedings that have been followed by the Commission in this case as -- as in others, no more unilateral action by one party to a contract and the entry of a default judgment in a proceeding at law is unilateral action by the plaintiff. It's the construction of this -- that the Commission has placed on Sections 5 (a) and -- and 4 (e), and I'm speaking 205 and 206 is that they are complimentary. They are in response to Mr. Justice Frankfurter's inquiry (Inaudible) because the Section 206 applies only upon complaint by named parties which does not include the selling utility. The selling utility cannot come to the Commission and complain of its own rate. In contrary to the statement of my brother Fletcher, the Commission's position is that -- that a utility may not complain of its own rate because Section 306 of the Federal Power Act, which is printed at the bottom of 41, shows what a complaint -- what a complaint procedure involves.
Felix Frankfurter: I didn't understand into -- I thought he denied (Inaudible)
Howard E. Wahrenbrock: And certainly we do and our position is that under this language of Section 306, which is printed at the bottom of page 41, the utility cannot complain of its own rate. It says any person and that would -- that might include a utility but let's go on. Any person, state, municipality or state commission complaining of anything done or omitted to be done by any licensee or public utility, and we suggest the inconsistency of that usage right there, in contravention of the provisions for this Act may apply to the Commission by petition which shall briefly state the facts. Whereupon, a statement of the complaint thus made shall be forwarded by the Commission to such licensee or public utility. Obviously, a procedure not intended to apply to a utility complaining of itself. Therefore, it is our conclusion that the utility cannot complain if the rate is too low under the second to these Sections. There is left only its right to propose an increase by filing the increase under the first of these two sections. And a necessity for that complimentary reading of the two Sections was recognized by the Commission very early in the administration of the Federal Power Act in the case we cite in our brief, the City of Los Angeles against the Nevada California Electric Company where it was complained by the selling -- by the -- one of the parties there that there was no correlative right to that which the customer had under the second of these two Sections, and the Commission says there is a correlative right. It is for the utility to file its increase under the first of these two Sections. That was while the Commission had as a majority of its membership, a majority of those who were members of the Commission at the time the Act -- the legislation was enacted and who were familiar with its legislative history from their own personal participation in here. Now, I submit that any other proceeding is a one-way street if the statutory standard of just and reasonable is to be applied on behalf of the purchasers against the too high rate. Fairness requires that it would be applied upon behalf of the seller if it is a too low rate and I think that this illustrates what Mr. Justice Frankfurter and the justices who concurred in his dissenting opinion in the Montana-Dakota Utilities Company case had in mind when they said that the statute utilizes the self-interest on both sides. I don't think he said on both sides, the self-interest of the parties to implement the statutory standard of just and reasonable. Now, these proceed -- these provisions for filing rates were taken from the Interstate Commerce Act because -- well, before the 1935 legislation in which the -- these provisions were added to the old Federal Water Power Act, that Act which provided for some regulation of the rates of licensees under its terms, now part one of the Federal Power Act, went in a no detail at all. It simply conferred jurisdiction upon the Federal Power Commission to regulate the rates and the securities of licensees and did so by this kind of language saying, the administration of the provisions of this Section so far as applicable shall be according to the procedure and practice in fixing and regulating the rates charged and -- charges and practices of railroad companies as provided in the Act to regulate commerce. In 1935, in lieu of that legislation by reference, Congress wrote into the Federal Power Act provisions in -- which are exactly parallel to those in the Natural Gas Act and on page 46 and 47 of our brief, we state the parallelism. The -- the three -- the two subsections of the first of these two Sections have parallel sections in the Interstate Commerce Act and the 5 (a) or 206 (a) have parallel -- has a parallel section in the Interstate Commerce Act.
Speaker: Is that --
Howard E. Wahrenbrock: Now --
Speaker: -- is that a reference to your brief?
Howard E. Wahrenbrock: Yes, on page 46 and 47 of our brief in Mobile. We -- we adopt in the Sierra case, that part of the argument in our Mobile brief, 46 and 47 of the Mobile brief. Now, a reference has been made to the Armour case and we submit that it is a square precedent under the Interstate Commerce Act for what the Commission has here done under the -- the Power Act and under the Gas Act. I want to supplement what Mr. Chanler said about the Armour case because it seemed to me from his statement, it was not claimed that after the Armour Packing Company had entered into the six months contract for the carriage of oleo oil from the from the Mississippi River to New York City at a rate of 23 cents a hundred weight. After that, about a month, it filed an increase. It had a valid outstanding contract. It filed an increase and charged, but continued to charge at the old contract rate and Armour Packing Company paid at the old contract rate. The Armour Packing Company case was a prosecution of the Armour Packing Company for paying only 23 cents and not paying the increase rate of 35 cents. The Supreme Court upheld that conviction. Now, that makes -- I want to make two points about that. First, Armour was convicted because it consented to, it was not objecting. It consented to the charging of the old rate, it would go along with it, that -- certainly, the fact that it was -- was convicted for going along with the old rate shows that its consent to the change is not necessary. In the second place, its contract was not, I submit, outlawed as the suggestion has been made and we think that is claimed from the very language of the opinion itself and I refer to the part of the opinion of Mr. Justice Day which we refer to in our reply brief on page 5.. Our reply brief in the Mobile case, we quote the language which follows that that Mr. Chanler relies on. Mr. Chanler relies on the language of Mr. Day -- of Mr. Justice Day, “It is for Congress to decide whether contracts should be recognized giving stability to rates for limited periods.” Now, for 20 or 30 years after the Armour case, I think it was decided in 1907, Congress did not act on that suggestion of Mr. Justice Day. But Mr. Chanler says that in enacting the Federal Power Act although just followed the exact wording of the -- of the Interstate Commerce Act, Congress was acting on that suggestion because he says the provision for filing contracts means not only that they're filed, but that they cannot be changed the way rates can. It's true, I think he'll have to recognize. This first Section says they shall be filed in the same terms, it says that rates shall be filed. That says they may be changed in the same terms in which rates may be changed. But he says it doesn't mean that, that requirement gives contracts somehow more meaning than they had more dignity, more status, more invulnerability to change than they had under the Interstate Commerce Act. We submit that there is no basis on the wording of the statute and there is not a single reference throughout the entire history of the Federal Power Act or the Natural Gas Act's enactment to any intention upon the part of anybody to pick up that suggestion of Mr. Justice Day to accomplish anything different. We submit that the result is just the same whether you filed the contract or whether you do not. The contracts remain valid and subsisting obligations except to the extent that they are changed by a legally enforceable rate under the new act, whether that legally enforceable rate under the new act -- under the new filing is by a prescription of the Commission or whether it is by a filing which the Commission by in action allows to go into effect.
Felix Frankfurter: Mr. Wahrenbrock --
Howard E. Wahrenbrock: Yes, sir.
Felix Frankfurter: -- I want to see a great deal about Armour case and look at attention. I suppose, my recollection much lawfully thought as it well may be. Is that case has anything to do with this case? As I remember it that was the prosecution under the Elkins Act. The Elkins Act was explicit that any department from the filed tariff shall be an offense, is that right?
Howard E. Wahrenbrock: Yes.
Felix Frankfurter: So what's that got to do with this case?
Howard E. Wahrenbrock: This -- this statute likewise says that every rate must be filed with the Commission, every contract must be filed and the Commission's regulations are explicit that no rate may be charged except those which are filed, so that the effect is the same under both statutes.
Felix Frankfurter: If you -- if this were a situation in which this new rate hasn't been filed and there has been a provision because I believe there is none comparable to the (Inaudible) Act making a department from the filed tariff an offense then the Armour case would shed light on this subject provision.
Howard E. Wahrenbrock: There is the same -- it's not in those terms but the effect of this statute --
Felix Frankfurter: (Voice Overlap) of the Armour case because that's insignificant to that decision.
Howard E. Wahrenbrock: The same thing is applicable --
Felix Frankfurter: (Voice Overlap) to lay down, Congress did lay down a mechanical or dramatic rule that if a rate is filed, that shall control no matter what. And it went to the extent of even holding that as a punishable offense without any (Inaudible)
Howard E. Wahrenbrock: We think that the -- the effect of this statute is just the same, Mr. Justice Frankfurter, when it says that after having specified that every -- in the first of this, the 205 (c) on page 39, that every public utility shall file with the Commission and keep open the so forth schedule showing all rates and charges. And when it says in subsection (d) that no change shall be made, that any charge made which has not been filed is illegal.
Felix Frankfurter: As I understand -- as I understand I'm greatly troubled by your (Inaudible) it's not a rolling of a log problem. As I understand that the problem of this case is to reconcile Section 4 and Section 5 in -- in the Natural Gas and 205 and 206 in this case. And making an accommodation in a situation in which as I ordered the counsel before you in which there is a three proposition of a net worth of contract of which the act of it is the three proposition in the Interstate Commerce.
Howard E. Wahrenbrock: The legislative history we think shows no basis for reaching any different conclusion from the identical language here to the -- that's the language which is in the -- in the Interstate Commerce Act.
Felix Frankfurter: Would you agree that -- that there is a three proposition that the net worth of contract in the -- in this regulatory measure?
Howard E. Wahrenbrock: I will agree that this statute does to contracts only what the Interstate Commerce Act did to them.
Felix Frankfurter: Now, that would have to -- suppose -- suppose the precedence to the Court of Appeals under lays that ground of inquiry, do you mind sketching what would happen (Inaudible) before the Commission would be if the ruling of the Court of Appeals had followed?
Howard E. Wahrenbrock: The Commission will reverse its order rejecting these filings --
Felix Frankfurter: I mean not in the term, procedure, what would hereafter follow in the (Inaudible)
Howard E. Wahrenbrock: The principal difference will be this, that when a rate increase is sought, which the Commission has no reason to believe can be blocked or defeated. It will nevertheless have to spend its time conducting formal hearings to allow that rate case to go into effect if it has to do anything, but the only thing -- only way in which it has to do anything is to initiate a proceeding on its own because that would be a proceeding under the second of these Sections. Because the selling utility has no legal right to have a proceeding, it has to be on the initiative of the Commission, the Commission itself. Now, the Commission then would if there were to be any increase at all, they would have to -- and it felt that one was justified, it would be incumbent upon it to initiate a proceeding and go through what the hearing in order to effectuate an increase which it had no doubt should be given and would spend much of its time doing that.
Felix Frankfurter: (Voice Overlap) no doubt it should be given without any hearing.
Howard E. Wahrenbrock: Because it has reviewed the cost of service study made by the company and it's determined that there is no basis for finding that a design -- an increase is an unreasonable.
Felix Frankfurter: And therefore it could not (Inaudible) the position that the contract is -- was unfair.
Howard E. Wahrenbrock: I think there is no difference. I think that the Commission and that -- that is indicated by the Commission's finding in this -- in this case, not -- I won't -- I don't want to use the word finding. In this case, the Commission found that the proposed rate would produce a return of about 4.75%, whereas 5.5% would be a just and reasonable rate for the electric department business of this country as a whole. Commission -- although, Sierra is not in a position to complain of a too low rate. The Commission examine into that, found there'd be no discrimination, found that -- that concession of three quarters of percent point was justified in order to retain the business and it would -- would not be born by any other rate pair subject to the Federal Power Commission's jurisdiction. And the Commission noted the expressions by the California Commission of its determination not to allow any other rate payers under -- the other rates to have to bear this increase. But on the other hand to require the stockholders of the company to bear any concession made here and upon consideration of such factors the Commission said that on this state of the record it would require other factors than this for us -- that are shown, for us to find that this concession is unreasonable and they found the rate was just and reasonable. But they also found in that connection that the contract rate would have produced a return of 2.6 in addition to all operating expenses and they said that there was no basis in this record for finding that that was a reasonable rate, and they said if we had to make a finding on that our finding would be that that was unjust and unreasonable because too low. Now, that -- that it seems to me to thoroughly dispose as a matter of fact of any speculation that hypothetically maybe there's a zone within which the old contract might fall.
Felix Frankfurter: Why am I wrong in inferring to what you've said that it could be very easily demonstrated that 2.6 is unjust and unreasonable. Therefore, the contract could be knocked out and that is you go ahead passing on the fairness of the proposed rate.
Howard E. Wahrenbrock: I think that could -- it's a fair proposition but the Commission thought that it was not necessary because our --
Felix Frankfurter: This statute (Inaudible)
Howard E. Wahrenbrock: That's right. That's right, exactly. Now, I'd like to turn if I may to some of the other cases. We rely in -- we rely in our brief upon the Midland case which was subsequently decided, which was -- which arose in Missouri under a provision of the Missouri statute which is like the Interstate Commerce Act, and the Natural Gas Act, and the Federal Power Act. The Missouri Commission was confronted with perhaps an even harder case, there, a utility had a contract. It filed an increase without the consent of the customer. The increase was subsequently examined by the Commission and found to be too high an increase to be unreasonable and the Missouri Commission only allowed part of the increase but for a period of about nine months, the -- during the pendency of the proceedings before the Commission, the old -- the -- the filed rate, the too high filed rate was in effect and was collected. Subsequently, the reduced rate prescribed by the Commission was collected. The customers sought to recover all excesses over his old contract rate. The Missouri court denied him recovery. As to the rate prescribed by the Commission, I need not go into that. But as to the filed rate the -- the Missouri Commission -- the Missouri court held that the utility having filed the increase was entitled to recover it and -- and to keep it on pendente lite. This Court reviewed that decision and held that there was no unconstitutionality and the result reached.No bar -- no impairment of the obligation of contract and no taking of property without due process of law. The counsel for our opponents seeks to distinguish it. He says there's a peculiar provision of the Missouri Constitution, which made the -- which made the contract invalid even before the statute was -- was enacted, a provision of the Missouri Constitution preserving the police power. The answer to that it seems clear to us is found in the language of the Missouri Supreme Court itself in -- on the pages we cite in our brief, where it expressly held that the contracts were valid and remained valid until they had been supersede by the filed rate and the language of this Court, which we quote in our brief, where it expressly assumed that the contracts were valid. If therefore, it's not necessary to go outside of the decisions to find some ground upon which to distinguish of. Missouri is only 1 of 10 states, in which there had been square holdings and as we read these briefs, we find nothing in either Mobile's or Sierra to deny that each one of this 10 states including Missouri had cases which had held that the filed rate superseded the contract rate, Missouri, New York, Pennsylvania, Colorado, Wisconsin, Arkansas, New Jersey and Washington. We pointed out in our original brief that there were two states contrary, Virginia and Rhode Island. And we explained why we think that they reached erroneous results on the grounds stated in those opinions. We have found one other dictum that is possibly contrary in -- to our position in Vermont and two that we think are in accord with our position in Massachusetts and Indiana. There are about 30 states that have this kind of statute. In those states in which we found no opinions, no decided cases, we made a little survey, we communicated with the Commissions and attempt to find out what their practice was. And we have found that in some cases, there are special statutory provisions that all increases, regardless of contracts have to be specially passed on by the Commission with expressed findings, and others that any -- any change proposed by a utility must be passed on by the Commission. But our survey of the remaining states shows that the practice of those states is even more preponderantly in accordance with our position than the decided cases that we have referred to. The -- our opponents rely upon the Wichita case in this Court. Now, that case undeniably, and we do not dispute it, held that a contract rate could not be changed by a new schedule in the absence of a Commission finding, but the reason for the case is perfectly plain. Kansas is not one of the 30 states having this kind of filed rate procedure. Furthermore, the rate schedule which was there sought to be effectuated, the validity of which was before this Court, was one which was prescribed by the Commission, it was not the rate schedule which had been filed by the company. There was therefore no question of whether a rate schedule filed by the company could go into effect. It was a rate schedule prescribed by the Commission, a lower amount -- a lower rate than that which the company had filed. And their only question was whether under the terms of the Kansas statute, findings were necessary to be made by the Commission in order to -- to support the rate which it had prescribed. Now, that the Kansas statute is not a filed rate procedure is admitted by Mobile in its brief on page 35 and I read the language which Mobile uses. It says, “The only distinction between that provision, referring to the Kansas statute, and the Natural Gas Act is that under the Kansas statute no proposed change may become effective without the affirmative consent of the Commission.” Exactly. That requirement of the affirmative consent of the Commission is just what there is not in our Act, in the filed rate procedure where what is required is the in action of the Commission with a chance to veto it, but if doesn't act, the changed rate schedule goes into effect. Now, in conclusion and my time that I -- my division of time that I have agreed upon. I think that -- I want also in this connection to refer to the -- the (Inaudible) case which is one that in the State of New York, where this very problem of a rate that arises in the Mobile case, where the Commission may not suspend and in spite of the concessions made by Mr. Chanler, I think that -- that problem is a bothersome one. And I want to call your particular attention to the language which we quote from the (Inaudible) Natural Gas Company case on page 87 of our brief, where the New York court examined this question of a rate which could not be suspended, where the selling utility can put a rate into effect which may be higher than the Commission will ultimately find to be reasonable and yet maybe in effect during the pendency of the proceeding. The New York court examined that question and says in conclusion at the bottom of page 87 in the footnote, if there is a defect it must be cured if at all by the legislature. I come back to what I said in the opening on my first argument here, that this Commission has several times recommended to Congress that that prohibition on suspension be changed, Congress does not seemed fit to act and Mr. Justice Burton properly, I -- my opinion called attention to the fact. The explanation probably is the feeling that in this industrial resale contracts, the parties can protect their own interest and if there is an increase, it is passed along by the industrial company in its own prices and there is not the necessity for a rebate, or a refund, or protection that there is where the resales are to ultimate consumers. In conclusion, I want to point out that in final analysis our opponents have not cited a single case, not a single case under any filed rate type of statute holding that contracted rates are not changeable by a subsequent rate filing while other rates are. I should have emphasized earlier if I'd reached that part -- part of the argument that although Mr. Chanler says that contracted rates may not be changed under the first Section procedure, yet he had -- admits that if the other party agrees they may be changed. If the other party doesn't object, that is to say, the rate -- the rate is filed, the rate increase is filed, the other party doesn't object, he says the Commission can go ahead there. He says also that the Commission can allow it to take effect if there's been a filing under -- a finding of unlawfulness under the second of these two Sections. There's no language in the first of these Sections to say that there is any such qualification. In -- in any case, the Commission either allows it to go in effect or not in accordance with its own discretion.
Earl Warren: Mr. Searls.
F. T. Searls: May it please the Court. In the very brief time which I have allotted myself by agreement with Mr. Wahrenbrock, I will have to limit my discussion to a very few point. There's one at the outset that I believe should be explored because I don't think that the argument thus far has got into the bottom of a basic matter in connection with the regulatory process. The question really before you've hear is what is the reasonable rate for service by PG&E to Sierra depends upon the procedure by which that rate is determined. The court below felt that the filing procedure was defective because it permitted a reasonable contract rate to be displaced by a reasonable higher rate. Now, implicit in that is the proposition that there is more than one reasonable rate and I believe of that proposition seems somewhat plausible and has been accepted in -- from the questions that have been asked here this morning. But I submit that on examination, that will be found that that proposition does not hold on. The statutory standard, Section 205 (a) of the Federal Power Act, says that all rates shall be just and reasonable and all rates that are not just and reasonable are unlawful. That is the measure of the public interest which Congress prescribed in carrying out its idea of what regulation should be enacted in the public interest, exactly what it declared it was doing in Section 201 (a) of the Act. The -- that is a standard, that just and reasonable standard is a standard to be applied by the Commission as this Court has very clearly pointed out in the Montana-Dakota case and I don't believe that that part of the case is the portion with which some members of this Court were unhappy. The just and reasonable standard is to be made precise by the Commission, that is the body which is to apply it and to me it is unthinkable that the Commission that -- should have to accept a rate which a utility files, which is higher than the rate which the Commission itself considers to be reasonable. The area concept with which we are all familiar arises from the self-limitation of the Court in applying the Federal Power Act and the Natural Gas Act. The courts say that the just and reasonable standard is an abstract standard, which is to be made precise by the Commission and within reasonable bounds, the courts will not interfere but the Commission imposes no such self-limitation upon itself and there's no reason to do so. The Commission is -- has been delegated legislative powers by the Congress to fix rates, to determine what is the just and reasonable rate. The utility, of course, is not the delegee of any such power. The Commission is the appointed body to protect the public interest, the utility or entire obligations to observe the public interest. Obviously, cannot be relied upon as the guardian of the public interest and the Commission standard must prevail whenever there is a conflict between its ideas and the -- and the utilities. This is completely contrary to the notion that the Commission allows some area within which the utility may operate of -- and I may say that the Commission in practice is of exactly this opinion. On page 3 of our reply brief we refer to the April 1, 1955 decision of the Federal Power Commission in the Natural Gas Pipeline Company case, where it rejected on examiner's view that there was a zone of reasonableness which applied to the Commission. I will discuss that later then when we are --
Earl Warren: We'll adjourn.